Dismiss and Opinion Filed March 4, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01713-CV

IN THE MATTER OF THE MARRIAGE OF D.L.S. AND P.S. AND IN THE INTEREST
               OF S.S., S.S., AND S.S., MINOR CHILDREN

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-56261-2011

                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       Appellee Father has filed two motions to dismiss this appeal based on appellant Mother’s

failure to pay for the appellate record. See TEX. R. APP. P. 37.3(b). Our records reflect that by

order entered January 24, 2014, Mother was directed to file, no later than February 10, 2014,

written verification that she had paid or made arrangements to pay for the record. Because

Mother represented to us in a January 21, 2014 motion that she was not seeking to proceed

without payment of costs, we cautioned Mother in our January 24th order that failure to provide

the requested verification could result in dismissal of the appeal without further notice. See id.

37.3(b). To date, Mother has not provided the requested verification, responded to Father’s

motion, or otherwise communicated with the Court. Moreover, the district clerk has informed us
that, “due to non-payment,” the record has not been filed. Accordingly, we grant the motions and

dismiss the appeal. See id. 37.3(b), 42.3(b), (c).




131713F.P05                                           /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE MATTER OF THE MARRIAGE                     On Appeal from the 366th Judicial District
OF D.L.S. AND P.S. AND IN THE                     Court, Collin County, Texas
INTEREST OF S.S., S.S., AND S.S.,                 Trial Court Cause No. 366-56261-2011.
MINOR CHILDREN                                    Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Brown
No. 05-13-01713-CV                                participating.


       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Deion L. Sanders recover his costs, if any, of this appeal from
appellant Pilar Sanders.


Judgment entered March 4, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –3–